Exhibit 10.16


SCHEDULE OF INDEMNIFICATION AGREEMENTS FOR DIRECTORS


 
In accordance with the Instructions to Item 601 of Regulation S-K, the
Registrant has omitted filing the Indemnification Agreements for Directors by
and between Rogers Corporation and the following Directors as exhibits to this
Form 10-K because they are identical to the Form of Indemnification Agreement
for Directors (the “Form Agreement”) by and between Rogers Corporation and
certain Directors, which was filed as Exhibit 99.1 to the Registrant’s Current
Report on Form 8-K on December 14, 2004.
 


1.  
Bruce D. Hoechner

2.  
Michael F. Barry

3.  
Peter C. Wallace

4.  
Gregory B. Howey

5.  
Eileen S. Kraus

6.  
William E. Mitchell

7.  
Robert G. Paul

8.  
Charles M. Brennan, III

9.  
Carol R. Jensen

10.  
Dr. J. Carl Hsu

11.  
Robert D. Wachob






